Citation Nr: 0026826	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-20 076A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder with panic attacks, currently rated 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from February 1986 to 
July 1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision by 
the RO which denied an increase in a 10 percent rating for an 
anxiety disorder with panic attack, and which also denied a 
TDIU rating.

In November 1998, the Board remanded the claims to the RO for 
further development.  In March 2000, the RO granted an 
increased rating to 30 percent for the service-connected 
anxiety disorder with panic attacks.  The veteran continues 
to appeal for a higher rating.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder with 
panic attacks produces considerable social and industrial 
impairment, and it produces no more than occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.

2.  The veteran's service-connected disabilities include an 
anxiety disorder with panic attacks (rated 50 percent 
pursuant to the present Board decision), a hiatal hernia 
(rated 10 percent), and right foot calluses (rated 10 
percent).  Such service-connected disorders do not prevent 
him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for the service-
connected anxiety disorder with panic attacks have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9400 
(1996); 38 C.F.R. § 4.130, Code 9400 (1999).

2.  The requirements for a TDIU have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from February 1986 to 
July 1988.  His service medical records show he was diagnosed 
as having a hiatal hernia, a panic/anxiety disorder, and 
calluses of the right foot.  

Medical records shortly after service show the veteran had an 
anxiety disorder with panic attacks, a hiatal hernia, and a 
callus over the head of the right 5th metatarsal.

The RO, in July 1989, granted service connection for hiatal 
hernia; granted service connection for right foot calluses; 
and granted service connection for an anxiety disorder with 
panic attacks.  Each disorder was assigned a 10 percent 
rating.  The 10 percent ratings for hiatal hernia and for 
calluses of the right foot have remained in effect to date.

A November 1989 financial statement reveals that during 1988-
1989 the veteran worked in sales, as a marketing clerk, and 
as a moving clerk.

VA examinations from 1990-1993 show the veteran was diagnosed 
as having a panic disorder and a generalized anxiety disorder 
with panic attacks.  Reports demonstrate a diagnosis of 
hiatal hernia by history.  During a September 1993 VA 
psychiatric examination, the veteran reported he worked on 
and off as a photographer and salesperson.  He stated he had 
had multiple different jobs.  He related he last worked as a 
salesperson in 1991.  He stated that since 1991 he had been a 
full-time student and worked occasionally on odd jobs.  An 
October 1993 VA esophagus examination revealed no signs of 
abdominal pathology.  The impression was hiatus hernia by 
history with associated anxiety and panic attacks.

Vocational rehabilitation records show the veteran attended a 
community college from 1990 to 1993.  During several 
semesters, he was recorded as being a full-time student.  

In March 1994, the veteran stated he attended a community 
college under a vocational rehabilitation program.  He 
reported he attended college until November 1993, when he 
withdrew due to family problems.  He stated that during that 
time he was going through a divorce and had several court 
proceedings to attend.

In January 1996, the veteran filed a claim for an increased 
rating for the service-connected anxiety disorder.  In 
support of his claim, he submitted a December 1995 decision 
by the Social Security Administration (SSA).  The decision 
showed he was awarded disability benefits due to an anxiety 
disorder.

The veteran underwent VA psychiatric evaluation in February 
1996.  During such evaluation, the veteran reported a history 
of having a hiatal hernia, back problems, and foot calluses.  
He reported he had not worked since April 1992.  He related 
he supported himself on VA disability benefits and that he 
was just approved to receive SSA benefits.  He stated he was 
going to school, but quit due to his lack of ability to 
concentrate.  

On examination, the veteran's complained of having panic 
attacks.  He stated he had palpitations, headaches, blurry 
vision, etc.  He stated he had a history of being on and off 
treatment.  He related he received no treatment during the 
last year.  He related he was married for 10 years and 
divorced five years ago.  He could not state a reason why he 
was divorced.  He reported he spent his whole day visiting 
(his friends and his mother ) and playing around with his 
computer, etc.

Mental Status examination revealed the veteran was somewhat 
disabled and somewhat indifferent to his condition.  The 
examiner questioned why the veteran did not receive treatment 
since he reported having panic attacks.  He stated the 
veteran was coherent and articulate regarding his problems.  
There was no obvious hallucinations or delusions.  There were 
no suicidal or homicidal ideations.  He had fair insight and 
judgment.  The diagnoses were panic disorder and rule out 
personality disorder.  The examiner noted that some of the 
veteran's behavior did not coincide with patients with panic 
disorder, etc.

In March 1996, the RO received the veteran's application for 
increased compensation based on unemployability (TDIU claim).  
On the application, the veteran reported his employment 
history included work in sales, office work, and photography.  
He stated he was also a full time student between 1990 to 
1994.  He related he completed high school and 3 years of 
college.  He reported he last worked full-time in 1990 and 
that he last worked part-time (20-25 hours a week) in 1992.  
He stated he tried to obtain employment in February 1996 with 
an inventory company.

In May 1996, the RO received medical and other reports from 
the SSA.  The medical reports primarily included VA records 
and service medical records from 1987 to 1994.  Such records 
show the veteran had a history of a hiatal hernia.  The 
records also show he was treated for an anxiety/panic 
disorder and for substance abuse.  An SSA Work Background 
Form shows the veteran had previously worked on a part-time 
basis as an office assistant and that while he was in the 
Army he was a unit administrator.  Other reports show he 
worked as a photographer, in marketing, as a lab manager, and 
in retail sales.  

Information from SSA also included statements by the veteran.  
In one of these statements, the veteran reported he had panic 
attacks and anxiety which continued to get worse over the 
years, and which prevented him from working at any job.  He 
stated he did not have an attention span.

The RO, in July 1996, denied the claim for an increase in a 
10 percent rating for an anxiety disorder with panic attacks, 
and also denied a TDIU rating.

In a January 1997 financial status report, the veteran 
reported he was getting SSA benefits.  He also reported that 
from July 1996 to the present he had worked part-time as a 
disc jockey.

In July 1997, the veteran submitted a statement asserting 
that his service-connected psychiatric symptoms were more 
than mild.  He stated he had symptoms daily and that such 
symptoms included loss of sleep and reduction in any 
initiative.

In November 1998, the Board remanded the claim to the RO for 
further development.  

Pursuant to the Board's remand, the veteran underwent a March 
1999 VA psychiatric examination.  The examiner indicated he 
reviewed the veteran's claims file including specific medical 
reports of record.  During the examination, the veteran 
related he was married twice and divorced twice.  He stated 
his second wife took both cars after the divorce and that he 
essentially had not worked regularly since that time.  He 
stated he was a photographer between his stint in the 
National Guard and when he was in the Army.  He stated he 
returned to photography briefly in the late 1980s, after 
working in a furniture rental company.  He stated the last 
time he tried working was last year when he did some part-
time security guard work.  He stated he stopped because he 
had physical problems and that it was not worth the cost of 
keeping up the uniform and the transportation costs.  The 
veteran reported he graduated from high school in 1960 and 
then joined the National Guard.  He stated he then enlisted 
in the Army.  He reported he was having communication 
problems with his current psychiatrist and that he had not 
seen her in approximately 5 months.  He stated he was 
prescribed medication to treat his psychiatric symptoms in 
1997.  However, he reported he had only taken the medication 
a few times since 1997, even though he had increasing panic-
type problems when trying to sleep at night.  

On mental status examination, he had adequate eye contact.  
He was adequately groomed.  He was cooperative and attentive.  
He was alert and oriented to person, place and time.  He 
showed no obvious psychomotor retardation or agitation.  His 
speech was spontaneous and of adequate volume.  His affect 
tended to be slightly on the anxious side, but he was not 
tearful throughout the examination at any point.  His thought 
content centered on problems he had been having over the 
years, which he believed started while he was still in the 
Army.  His thought processes were alert and coherent, and he 
showed no obvious delusional features.  He was not responding 
to any internal stimuli such as hallucinations.  He appeared 
to have perhaps low average intellectual endowment.  He 
appeared to have minimal insight into his current condition.  
He had adequate judgment.  

The diagnosis on Axis I was panic disorder, ongoing, 
according to his own account.  The examiner stated that the 
prior panic disorder diagnosis appeared to be associated with 
dissociation, by history.  The examiner reported that the 
veteran mainly feared that he was going to die, which was a 
fairly classic sign of a panic disorder.  The examiner noted 
the veteran had been resistant to taking medication for his 
psychiatric disorder on any regular basis, and therefore it 
appeared that his panic disorder was simply playing itself 
out in some kind of fluctuating course.  A generalized 
anxiety disorder by history was also noted.  On Axis IV it 
was stated that the veteran's ongoing stress include social 
isolation, limited employment for over ten years now, and 
ongoing anxiety symptoms for which he felt he had not been 
receiving sufficient care.  Axis V listed a global assessment 
of functioning (GAF) score of 50.  The examiner stated that 
it appeared that the veteran had ongoing moderate anxiety 
symptoms for quite some time, which had affected his overall 
functioning.  The examiner stated it appeared that the 
veteran had been involved in a very isolated life style, with 
poor social support systems in place for when he had 
difficulties.  The examiner related that this also seemed to 
include how he related to his mental health providers as 
well.  According to the examiner, the veteran's limited 
insight into his own psychiatric condition was another factor 
as to why his GAF remained as having serious impairment in 
social and occupational functioning at this time.

The RO, in March 2000, received VA treatment reports from 
1996 to 1999.  Reports from 1996 to 1999 note a history of an 
anxiety disorder, alcohol abuse, and hiatal hernia.  One of 
the reports shows the veteran stated that his hiatal hernia 
bothered him at times.  In February 1996, the veteran 
received treatment for complaints of epigastric bloating, and 
for swelling and pain of the abdomen.  Physical examination 
was for the most part negative.  Hiatal hernia was diagnosed.  
Also diagnosed was anxiety/depression.  In September and 
November 1997, the veteran underwent debridement of corns and 
calluses of the right foot.  In December 1997, the veteran 
reported for treatment complaining of having problems 
sleeping.  It was noted that he was having surgery soon.  
When seen for treatment in January and March 1998, the 
veteran was noted to have calluses involving the right foot.  
The plan was to schedule him for debridement.  In August 
1999, the veteran complained of shortness of breath and 
tightness in the abdomen.  The diagnosis was questionable 
gastritis.

In March 2000, the RO granted an increased rating to 30 
percent for the anxiety disorder with panic attacks.  The RO 
continued to deny a TDIU rating.

II.  Analysis

A.  Increased rating for an anxiety disorder with panic 
attacks

The veteran's claim for an increased rating for his service-
connected anxiety disorder with panic attacks is well 
grounded, meaning not inherently implausible.  All relevant 
facts have been properly developed and, therefore, the VA's 
duty to assist the veteran has been satisfied.  38 U.S.C.A. § 
5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  The old criteria, 
in effect prior to November 7, 1996, provided that an anxiety 
disorder (or other psychoneurosis) is to be rated 30 percent 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  (The term "definite" in the regulation means 
"distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large."  VAOPGCPREC 9-
93.)  A 50 percent rating is to be assigned when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
symptoms result in severe social and industrial impairment.  
A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Code 9400 (1996).  See Johnson v. Brown, 7 
Vet. App. 95 (1994) (holding that the criteria in 38 C.F.R. § 
4.132 for a 100 percent rating are each independent bases for 
granting a 100 percent rating).  

Under the new rating criteria, which became effective on 
November 7, 1996, a 30 percent rating for an anxiety disorder 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Codes 9400 (1999).  (Code 9400 is for an anxiety 
disorder.  Other mental disorders have different diagnostic 
codes, such as Code 9412 for a panic disorder, but the rating 
criteria are the same.)

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1990).  Here, 
either the old or new rating criteria may apply, whichever 
are most favorable to the veteran.  However, the new criteria 
can only be applied from November 7, 1996 (the effective date 
of the new criteria).  VAOPGCPREC 3-2000.

The veteran complains of having panic attacks, palpitations, 
sleep disturbance, and lack of initiative.  The record shows 
only sporadic outpatient treatment for his anxiety disorder 
with panic attacks.   He has been prescribed medication to 
treat his psychiatric symptoms.  However, he reports he does 
not take such medication consistently.  Hospitalization for 
an anxiety disorder with panic attacks has never been 
indicated.

With respect to the veteran's industrial history, the Board 
observes that the veteran is currently not working and is in 
receipt of SSA disability benefits due to his anxiety 
disorder.  In 1996, the veteran reported he last worked full-
time in 1990 and that he last worked part-time in 1992.  He 
was primarily a full time student from 1990 to 1993.  The 
record demonstrates the veteran has had a varied employment 
background.  He has worked as a marketing clerk, a moving 
clerk, photographer, salesperson, office assistant, lab 
manager, as well as several other positions.  While the 
veteran claimed in 1996 that he withdrew from college due to 
his lack of ability to concentrate, he reported in 1994 that 
he withdrew because he was going through a divorce and such 
required him to be in court on numerous occasions.  In 1997, 
he reported part-time disc jockey work since 1996.  On VA 
psychiatric examination in March 1999, the veteran reported 
he last worked part-time as a security guard during the year 
prior.  He stated he stopped working the job because he had 
physical problems and that it was not worth the cost of 
keeping up the uniform and transportation cost.  He did not 
allege that he could not work due to an anxiety disorder, but 
instead cited reasons which had nothing to do with his 
anxiety disorder.  The examiner assigned the veteran a GAF 
score of 50 and stated that the veteran had ongoing moderate 
anxiety symptoms for quite some time, which had affected his 
overall functioning.  The examiner also stated that due to 
the veteran's limited insight into his own psychiatric 
condition his GAF remained as having serious impairment in 
social and occupational functioning.

As to the veteran's social impairment, the record shows the 
veteran has been divorced twice.  While the Board notes that 
the examiner in March 1999 stated that it appeared that the 
veteran was involved in a very isolated lifestyle, the 
veteran reports he spends his time visiting with family and 
friends.  

The Board finds that the old rating criteria for PTSD are 
most favorable to the veteran.  VAOPGCPREC 3-2000.  Based on 
the evidence, the Board finds that the veteran's PTSD 
produced considerable social and industrial impairment.  
Consequently, a rating of 50 percent is assignable under the 
old criteria.  

The Board will next address whether a rating in excess of 50 
percent is warranted for the service-connected anxiety 
disorder.  In this regard, the Board finds the veteran does 
not have severe social and industrial impairment as required 
for the next higher rating of 70 percent rating under the old 
criteria, nor does he have (after the effective date of the 
new criteria) impairment as described for a 70 percent rating 
under the new criteria.  

Considering the old criteria, the Board finds the evidence 
shows no more than considerable industrial impairment.  The 
Board notes the veteran claims he has submitted evidence of 
total industrial impairment by showing he is in receipt of 
SSA disability benefits due to his anxiety disorder.  In 
addressing this contention, it should first be noted that 
determinations by SSA, although relevant, are not controlling 
as to the VA rating.  See Damrel v. Brown, 6 Vet. App. 242, 
246 (1994).  Second, there are no indications in the SSA 
records as to the current severity of the veteran's anxiety 
disorder.  The SSA records involve medical reports that are 
dated  several years ago, not recent medical records, .  
While the Board will take such dated evidence into 
consideration, the more probative medical evidence as to the 
current severity of the veteran's anxiety disorder is dated 
after the records from the SSA.  The recent evidence tends to 
show no more than considerable industrial impairment.  

On March 1999 VA examination, the examiner stated the veteran 
had moderate anxiety symptoms, but then assigned a GAF score 
of 50, suggesting serious industrial impairment.  It should 
be noted that while an examiner's classification of the level 
of psychiatric impairment, by words or by a GAF score, is to 
be considered, it is not determinative of the percentage 
rating to be assigned; the percentage rating depends on 
evaluation of all the evidence.  38 C.F.R. §§ 4.130 (1996), 
4.126 (1999); VAOPGCPREC 10-95.  In the instant case, a 
review of the overall evidence shows no more than 
considerable (50 percent) industrial impairment.  The recent 
evidence does not demonstrate that the veteran is currently 
not working due to an anxiety disorder, but that he 
discontinued his last employment as a security guard do to 
reasons other than his anxiety disorder (i.e. transportation 
cost and uniform up-keep cost).

With respect to the veteran's social impairment, the record 
demonstrates that although a VA examiner stated it appeared 
that the veteran was involved in a very isolated lifestyle, 
the Board notes that the veteran spends his time visiting 
with family and friends.  While the evidence shows the 
veteran may have some social impairment due to his anxiety 
disorder symptoms, such is no more than considerable in 
degree.  Even if the veteran's social impairment is worse, 
his social impairment is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (1996), § 4.126 
(1999).

In considering the new rating criteria, the Board notes that 
anxiety symptoms do not cause occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood due 
to symptoms such as those outlined in the new criteria for a 
70 percent rating under Code 9400.  Psychiatric examination 
in 1999 showed the veteran was adequately groomed.  He was 
alert and oriented to person, place, and time.  His speech 
was spontaneous and of adequate volume.  He was noted to be 
only slightly anxious.  His thought processes were alert and 
coherent.  He had no obvious delusional features.  He had 
adequate judgment and he had no suicidal or homicidal 
ideations.

In sum, the Board holds that an increased rating of 50 
percent is warranted (under the old criteria) but that the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent under either the old rating 
criteria or the new rating criteria.  The benefit-of-the-
doubt rule has been applied in making this decision.  
38 U.S.C.A. § 5107(b).  

B.  TDIU rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for an anxiety disorder with 
panic attacks (rated 50 percent pursuant to the present Board 
decision), for hiatal hernia (rated 10 percent), and for 
calluses of the right foot (rated 10 percent).  The combined 
rating, under the combined ratings table of 38 C.F.R. § 4.25 
is 60 percent.  Although the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU rating, consideration has been given 
to whether a TDIU rating is warranted on an extraschedular 
basis under the provisions of 38 C.F.R. § 4.16(b).  The 
determinative issue becomes whether the veteran is 
unemployable due to service-connected disabilities.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  For a veteran to prevail on claim based 
on unemployability, it is necessary that the record reflect 
some factor, which places his case in a different category 
than other veterans with equal ratings of disability.  Id.  
Furthermore, the fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Id.

The record shows that the veteran has a high school diploma 
and that he has 3 years of college courses.  He has had 
several jobs since his discharge from service.  He has worked 
as a marketing clerk, a moving clerk, photographer, 
salesperson, office assistant, lab manager, a security guard, 
as well as in several other positions.  He last worked full-
time in 1990, although later part-time jobs are reported.  
The record shows that during 1990 to 1993, the veteran was 
for the most part a full-time student.  In 1993, around the 
time he withdrew from school, the veteran stated he withdrew 
from school due to going through a divorce.  The Board notes 
that he now states, for the purpose of the current claim for 
compensation that he withdrew from school because of his 
anxiety disorder.  In 1997 the veteran reported that since 
1996 he worked part-time as a disc jockey, and at the 1999 
examination he reported that in the prior year he worked 
part-time as a security guard.

The evidence shows the veteran's service-connected hiatal 
hernia (rated 10 percent) and his service connected calluses 
of the right foot (rated 10 percent) have no significant 
adverse impact on his ability to work.  He primarily argues 
that his service-connected anxiety disorder is what prevents 
him from obtaining and maintaining substantial gainful 
employment.  Industrial impairment from the anxiety disorder 
has already been discussed, and the condition is no more than 
50 percent disabling.  As previously noted, the fact that the 
veteran is receiving SSA disability benefits for an anxiety 
disorder is not controlling as to the VA rating.  Damrel, 
supra.  The Board finds that, despite some limitations 
imposed by service-connected disabilities, the veteran is 
fully cable of performing the physical and mental acts 
required for gainful employment, including in his last job as 
a security guard.  His high school diploma, 3 years of 
college, and years of employment in a variety of areas 
provide ample experience, which could be used in a number of 
positions.  A careful review of the evidence reveals that 
there is no probative evidence to show that the veteran is 
unable to work now, due to his service-connected anxiety 
disorder, hiatal hernia, and calluses of the right foot.  At 
the 1999 VA examination, the veteran reported he discontinued 
his last employment as a security guard due to physical 
disability and because he did not think it was worth the cost 
of transportation and the upkeep of his uniform.  There is no 
evidence showing that the physical disability referred to by 
the veteran concerns his hiatal hernia or calluses of the 
right foot.  Under the circumstances of the instant case, 
there is nothing in the record, which takes the veteran's 
case outside of the norm of similarly situated veterans with 
a similar disability rating.  VanHoose, supra.

The Board concludes that the weight of the evidence 
establishes that the veteran's service-connected disabilities 
alone do not prevent him from securing or following a 
substantially gainful occupation, and he does not meet the 
criteria for a TDIU rating.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a TDIU rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An increased rating, to 50 percent, for an anxiety disorder 
with panic attacks is gramted.

A TDIU rating is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

